         Case 1:19-cv-01907-PEC Document 4 Filed 12/18/19 Page 1 of 1




                          Case No.: 1:19−cv−01907−PEC



TCHOU TCHOUMA TCHOUPITOULAS NATION

    v.                                    NOTICE OF FILING FEE DUE

UNITED STATES OF AMERICA

    The complaint in the above referenced case was filed this date. The court has not
received the required filing fee of $400.00 or a completed application to proceed in
forma pauperis. See 28 U.S.C. 1926(a) and Rule 77.1(c) of the Rules of the United
States Court of Federal Claims; 28 U.S.C. 1915. Because plaintiff has neither paid
the filing fee nor provided an application to proceed in forma pauperis, plaintiff is
hereby notified that the court may dismiss the complaint.
   Any questions regarding this notice may be directed to the Clerk's Office at (202)
357−6406.
